Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered May 9, 2005, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in declining to issue an expanded identification charge. The identification charge, as given, accurately stated the law (see People v Whalen, 59 NY2d 273, 279 [1983]; People v Rivera, 259 AD2d 637, 637-638 [1999]).
The defendant’s contention that certain police testimony constituted impermissible bolstering is unpreserved for appellate review, as the defendant never objected to this testimony (see CPL 470.05 [2]; People v Vanier, 255 AD2d 610 [1998]). In any event, the testimony was properly admitted to complete the narrative of events leading to the defendant’s arrest (see People v Cato, 287 AD2d 415 [2001]; People v Vanier, 255 AD2d 610 [1998]; People v Parris, 247 AD2d 221, 222 [1998]; People v Cruz, 214 AD2d 952 [1995]).
*933The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Rivera, J.R, Lifson, Miller and Eng, JJ., concur.